Citation Nr: 9905506	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  97-25 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of 
corrective right middle finger surgeries, including scarring.

2.  Entitlement to service connection for residuals of left 
shoulder surgery, including scarring.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for a bilateral knee 
disability.

5.  Entitlement to service connection for residuals of left 
ankle surgery, including scarring, to include the issue of 
whether a notice of disagreement was timely filed.  

6.  Entitlement to service connection for residuals of jaw 
surgery, to include the issue of whether a notice of 
disagreement was timely filed.  



REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.A. Saadat, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1991 to May 
1996.

This appeal arises from an August 1996 rating action, in 
which the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina, in pertinent part, 
denied service connection for residuals of corrective surgery 
on the right middle finger, residuals of jaw surgery, 
residuals of left ankle surgery, scars, residuals of left 
shoulder surgery, headaches and a bilateral knee condition.  
A notice of disagreement was filed in October 1996 and a 
statement of the case was issued in November 1996.  A Form 9 
was filed in July 1997.

On May 13, 1998, a hearing was held in Washington, D.C., 
before Iris S. Sherman, who is a member of the Board of 
Veterans' Appeals (Board) rendering the final determination 
in this claim and who was designated by the Chairman of the 
Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102 
(West Supp. 1998).  During this hearing, the veteran 
submitted a photograph of his right hand for the Board's 
review, and also waived initial consideration of this 
evidence by the RO.  

As detailed below, the veteran claims to have scarring due to 
the surgeries performed on his right middle finger, left 
shoulder and left ankle.  The Board has incorporated this 
symptom with these three claims (as noted on the title page) 
for purposes of clarity and to avoid redundancy.

The veteran's claims concerning service connection for 
residuals of jaw surgery and for residuals of left ankle 
surgery, including scarring, are discussed in the Remand 
section below.


FINDINGS OF FACT

1.  The veteran's claim concerning service connection for 
residuals of right middle finger surgeries, including 
scarring, is not plausible; he has not submitted medical 
evidence establishing aggravation of his preexisting right 
middle finger condition by military service. 

2.  The veteran's allegation that he has residuals of left 
shoulder surgery, including scarring, is plausible; and it is 
at least as likely as not that the residuals of left shoulder 
surgery, including scarring, had their onset in service.

3.  The veteran's claim concerning service connection for 
headaches is plausible; there is evidence of complaints of 
headaches during service which continued postservice.

4.  It is at least as likely as not that chronic headaches 
had their onset during the veteran's military service.

5.  The veteran's claim concerning service connection for a 
bilateral knee disability is plausible; it is at least as 
likely as not that the chondromalacia noted soon after 
service had its onset in service.


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim with respect to service connection for residuals of 
right middle finger surgeries, including scarring.  38 
U.S.C.A. § 5107 (West 1991).

2.  Residuals of left shoulder surgery, including scarring, 
were incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. § 3.303 (1998).

3.  Chronic headaches were incurred in service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 (1998).

4.  Chondromalacia of both knees was incurred in service.  38 
U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records reflect that prior to his enlistment 
in October 1990, the veteran denied any history of swollen or 
painful joints, frequent or severe headache, head injury, 
arthritis, rheumatism or bursitis, bone, joint or other 
deformity, lameness, loss of finger, painful or "trick" 
shoulder, or "trick" or locked knee.  The veteran did 
report that he had fractured his right wrist at age 11.  A 
cast was applied and the injury healed.  There was no 
limitation of motion and the wrist was asymptomatic.  Upon 
examination, the veteran's head, upper extremities, lower 
extremities and "other musculoskeletal" were normal.  He 
did have asymptomatic pes planus and mild left hallux valgus.  
Other than a tattoo on the veteran's left arm, his skin was 
also found to be normal.   

In July 1991, the veteran complained of headache, sore 
throat, tightness of chest, chest pain, cough, runny nose and 
weakness for the prior two weeks.  Following an examination, 
he was assessed as having an upper respiratory infection 
secondary to bacterial infection.  Later that month, the 
veteran's condition was noted as "beginning to resolve."

In December 1991, the veteran was seen by the dental service.  
He requested that his teeth be straightened.  He noted that 
he had an overbite.  He also reported periodic temporal 
headaches.  Dental malalignment and a mandibular problem with 
a lower one-third facial deficiency were noted.

In April 1992, the veteran complained of, in part, pain in 
his left shoulder secondary to a motorcycle accident.  The 
provisional diagnosis was anterior separation of left 
shoulder, though the veteran was referred for an orthopedic 
consultation.  Following the orthopedic examination, the 
veteran was assessed as having dislocation of the anterior 
left shoulder.  In March 1993, the veteran again sought 
treatment for his left shoulder, claiming that it was "out 
again."  An anterior dislocation was present.  The shoulder 
was relocated without a problem.  An X-ray of the veteran's 
left shoulder revealed no fracture, dislocation or other bony 
abnormality.  The veteran continued to seek treatment for his 
left shoulder condition in April 1993.  In May 1994, the 
veteran was referred for a physical therapy consultation.  He 
reported that his left shoulder kept popping out, even during 
sleep.  The examination revealed normal range of motion with 
good strength.  Strength training was recommended.

A May 1994 X-ray of the left shoulder revealed no evidence of 
acromioclavicular or coracoclavicular instability.  The 
glenoid and humeral head appeared normal as well.  

An X-ray of the right third finger in May 1994 revealed soft 
tissue swelling over the PIP joint of the third finger.  
There was no underlying fracture or other bony abnormality 
seen.  The impression was soft issue swelling in the PIP 
joint region of the third finger.  This was possibly 
secondary to infectious processes or trauma.  The referring 
physician noted that the veteran had an old flexor tendon 
compromise.
 
The veteran continued to seek evaluation and treatment for 
his left shoulder condition in June, July and August of 1994.  

In August 1994, it was noted that the veteran had had chronic 
flexor tendon laceration of the right middle finger incurred 
at the age of 11.  It was further noted that the veteran 
required surgery for this condition.  

In November 1994, the veteran's left shoulder was examined by 
a surgeon and found to have some multidirectional component 
with both anterior and inferior instability.  He was 
counseled on the alternatives and risks of operative 
treatment and elected to undergo surgery.  The veteran 
underwent left shoulder examination under anesthesia, 
arthroscopy and open Bankart reconstruction with capsular 
shift.  The veteran tolerated the procedure very well.  The 
post-operative diagnosis was left shoulder anteroinferior 
instability.  The veteran's shoulder was noted to be doing 
well in January 1995.  

In February 1995, the veteran complained of flu, stomach 
ache, headache and body ache.  Following an examination, he 
was assessed as having viral syndrome.  

In May 1995, the veteran stated that he wanted surgery 
performed on the middle finger of his right hand.  He said he 
was missing retractor tendons in his finger.  Upon 
examination, the veteran's finger wiggled back and forth 
freely when shook.  The veteran underwent an orthopedic 
consultation for this condition in May 1995.  It was noted 
that the veteran, at age 11, had lacerated the base of his 
right dominant long finger, and he wanted to be evaluated for 
possible repair.  An examination of the right long finger 
revealed that the veteran was unable to actively flex it, 
though the extensor mechanism was intact.  There was a 
palpable defect over the flexor mechanism.  The assessment 
was status post complete disruption of the flexor tendon.  

In July 1995, the veteran underwent a stage one 
reconstruction of the right middle finger using a Hunter rod.  
The surgery was uneventful and an X-ray of the right hand 
taken in August 1995 revealed a normal articular relationship 
of the proximal interphalangeal joint with no fracture or 
dislocation seen.  The veteran underwent occupational therapy 
in relation to this condition through October 1995.  In 
November 1995, the veteran underwent stage two of his 
reconstruction of the right middle finger flexor tendon with 
left plantaris tendon.  Several days later, the veteran 
complained of sharp pain in his right middle finger and he 
continued to undergo occupational therapy through January 
1996.  

Subsequently in January 1996, the veteran underwent a medical 
board examination.  He denied any history of swollen or 
painful joints, frequent or severe headache, head injury, 
arthritis, rheumatism, or bursitis, bone, joint or other 
deformity, lameness, or "trick" or locked knee.  The 
veteran did report his left shoulder reconstruction and hand 
surgeries.  An examination of the veteran's head was normal.  
Decreased flexion was noted at his right middle finger and 
the DIP joint was noted to be fixed in a flexed position.  A 
seven-inch scar was noted to be present from the distal 
middle finger to the palmer aspect of the hand.  There were 
also scars noted, in part, on the left shoulder.  

The veteran continued to undergo occupational therapy for his 
right hand condition in January 1996.  Following one session, 
the veteran was assessed as having decreased extension of his 
metacarpophalangeal and distal interphalangeal joints. 

In May 1996, the veteran filed a claim concerning, in part, 
service connection for residuals of hand surgeries, residuals 
of left shoulder surgery, headaches and a bilateral knee 
condition.  The claims form was dated in late March 1996 
while the veteran was still in service.

The veteran underwent a general examination for VA purposes 
in July 1996.  He gave a history of having had an injury to 
his right hand prior to coming in the service with a severed 
flexor tendon of the right long finger.  He reported having 
had an operation to correct this (done in two stages).  The 
veteran also reported that he had injured his left shoulder 
in a motorcycle accident.  It subluxated frequently 
subsequent to that and the veteran eventually had a 
reconstruction of the left shoulder.  The veteran reported 
that he currently had good range of motion and had no 
problems with it now except that it still popped 
occasionally.  The veteran also reported that he had 
intermittent aching of his knees, somewhat related to the 
weather and with onset in the military service.  
 
Upon examination, the veteran had an approximately 6 inch 
long incision on the anterior surface of the left shoulder 
from rotator cuff repair.  This was well-healed and the 
veteran had no functional problem associated therewith.  The 
veteran had a fixed DIP joint of the right long finger as 
well as scars on the palm of his hand and wrist resulting 
from the repair work done.  There was an excellent functional 
result with still a slight diminution of strength of the 
right hand as compared to the left as far as grip went.  
However, the examiner noted that it was a perfectly 
functional hand.  Examination of the head was normal.  
Examination of the knees was also normal, though consistent 
with a very mild chondromalacia.  An X-ray of the left 
shoulder revealed minimal post-operative change at the 
glenoid.  There were also signs of chronic rotator cuff 
disease.  An X-ray of the right hand revealed mild flexion 
deformity of the DIP joint of the third finger.  X-rays of 
the knees were normal.   

The veteran was diagnosed as having, in part, status post 
operative repair of flexor tendon of third finger right hand 
(the examiner noted that this injury existed prior to 
enlistment), status post operative left shoulder repair with 
excellent function, scars of left shoulder and right hand 
(consistent with surgery performed and all well healed 
without any functional problem), and arthralgia both knees, 
mild.  

The veteran also underwent a neuropsychiatry examination for 
VA purposes in July 1996.  The veteran reported that he had 
had headaches for the prior two years.  Following an 
examination, he was diagnosed as having headaches, no 
neurological sequelae.  

By an August 1996 rating action, the RO denied service 
connection for, in part, corrective surgery of the right 
middle finger, scars, left shoulder surgery, headaches and a 
bilateral knee condition.  

The veteran testified before the undersigned in Washington, 
D.C., in May 1998.  He described the scars on his right hand 
resulting from his surgeries.  The veteran reported that he 
had fallen on some glass as a young boy, which left him with 
limited motion in his right middle finger.  This hand injury 
was not immediately treated.  After it healed on its own, it 
was examined and the veteran's family was informed that 
surgery could be performed or it could be left as it was.  In 
any case, the veteran indicated that the condition of his 
finger had worsened following the in-service surgeries.  The 
veteran stated that he had not been informed by any doctor 
that his finger condition had increased in severity in 
service.  As noted above, the photograph of the veteran's 
right hand, apparently taken shortly after one of his 
surgeries, was submitted with waiver of initial consideration 
by the RO.  The slightly blurry photograph depicts a right 
arm from nearly the elbow down to the hand, which is resting 
in a complex splint that is attached to the forearm.  The 
palm of the hand is open and the third or "middle" finger 
is bending upward toward the camera lens.  The skin of the 
middle finger appears to be bruised or to have dried blood on 
it.      

Regarding his left shoulder, the veteran denied having had a 
condition which preexisted service.  He reported that he had 
dislocated his left shoulder while on an in-service parachute 
jump.  A medic reset the shoulder and the veteran was "good 
to go."  Six months later, he had a motorcycle accident and 
dislocated his shoulder again.  It was reset at Womack Army 
Medical Center.  Subsequently, the veteran's shoulder would 
dislocate when he slept or exercised.  The veteran described 
current problems with his shoulder, including pressure and 
pain, but stated that he had not sought treatment for his 
shoulder condition since service.  

The veteran denied having had any bilateral knee condition 
prior to service.  In fact, he denied any specific in-service 
injury, but suggested that his bilateral knee condition arose 
from marching and running in service.  He claimed that his 
knees started aching approximately one and a half years 
before he got out.  He did not seek any treatment for his 
knees in service, though he did complain about his knees 
during the discharge examination.  No diagnosis was given.  
The veteran denied having sought treatment for any knee 
condition subsequent to service, and also denied that any 
medical professional had specifically told him that his 
bilateral knee condition was due to service.  

The veteran indicated that an Army doctor had told him that 
his headaches resulted from the in-service surgery on his 
jaw.  The veteran reported that he had not sought treatment 
for these headaches, other than taking Excedrin.  

II.  Analysis

A claimant for benefits under a law administered by the 
Secretary of the United States Department of Veteran Affairs 
(VA) shall have the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
the claim is well-grounded.  The Secretary has the duty to 
assist a claimant in developing facts pertinent to the claim 
if the claim is determined to be well-grounded.  38 U.S.C.A. 
§ 5107(a).  Thus, the threshold question to be answered is 
whether the veteran has presented a well-grounded claim; that 
is, a claim which is plausible.  If he has not presented a 
well-grounded claim, his appeal must fail, and there is no 
duty to assist him further in the development of his claim as 
any such additional development would be futile.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

To sustain a well-grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  Where the determinative issue involves either 
medical etiology or a medical diagnosis, competent medical 
evidence is required to fulfill the well-grounded claim 
requirement of 38 U.S.C.A. § 5107(a).  Lathan v. Brown, 7 
Vet. App.  359 (1995).  

Establishing service connection generally requires medical 
evidence of a current disability (See Rabideau v. Derwinski, 
2 Vet. App. 141 (1992)); medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996); See also Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997) (expressly adopting definition of well-grounded 
claim set forth in Caluza, supra), petition for cert. filed, 
No. 97-7373 (Jan. 5, 1998); Heuer v. Brown, 7 Vet. App. 379 
(1995); Grottveit v. Brown, 5 Vet. App. 91 (1993). 

A veteran alternatively may establish a well-grounded claim 
for service connection under the chronicity provision of 38 
C.F.R. § 3.303(b), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that that same condition currently exists.  Such 
evidence must be medical unless the condition at issue is a 
type as to which, under case law, lay observation is 
considered competent to demonstrate its existence.  If the 
chronicity provision is not applicable, a claim still may be 
well-grounded pursuant to the same provision if the evidence 
shows that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  Savage v. Gober, 10 Vet.App. 488 (1997).  

Under applicable criteria, service connection will be granted 
for disability resulting from personal injury suffered or 
disease incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. §3.303 (1998).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998). 

The regulations further provide as follows:

(a)  General.  A preexisting injury or 
disease will be considered to have been 
aggravated by active military, naval, or 
air service, where there is an increase 
in disability during such service, unless 
there is a specific finding that the 
increase in disability is due to the 
natural progress of the disease. 
(Authority: 38 U.S.C. 1153) 

(b)  Wartime service; peacetime service 
after December 31, 1946.  Clear and 
unmistakable evidence (obvious or 
manifest) is required to rebut the 
presumption of aggravation where the 
preservice disability underwent an 
increase in severity during service.  
This includes medical facts and 
principles which may be considered to 
determine whether the increase is due to 
the natural progress of the condition.  
Aggravation may not be conceded where the 
disability underwent no increase in 
severity during service on the basis of 
all the evidence of record pertaining to 
the manifestations of the disability 
prior to, during and subsequent to 
service. 

(1)  The usual effects of medical 
and surgical treatment in service, 
having the effect of ameliorating 
disease or other conditions incurred 
before enlistment, including 
postoperative scars, absent or 
poorly functioning parts or organs, 
will not be considered service 
connected unless the disease or 
injury is otherwise aggravated by 
service. 

(2)  Due regard will be given the 
places, types, and circumstances of 
service and particular consideration 
will be accorded combat duty and 
other hardships of service.  The 
development of symptomatic 
manifestations of a preexisting 
disease or injury during or 
proximately following action with 
the enemy or following a status as a 
prisoner of war will establish 
aggravation of a disability.  
(Authority: 38 U.S.C. 1154) 

38 C.F.R. § 3.306 (a),(b) (1998).

A.  Service connection for residuals of 
right middle finger surgeries, including scarring.

The veteran's claim concerning service connection for 
residuals of right middle finger surgeries, including 
scarring, is not well-grounded within the meaning of 38 
U.S.C.A. § 5107 (West 1991).  

Service medical records reflect and the veteran himself has 
indicated that he originally injured his right hand prior to 
service.  This was also confirmed by the VA examiner in July 
1996.  The veteran underwent a two-stage surgical process in 
service to essentially repair this preexisting condition.  As 
noted above, the usual effects of medical and surgical 
treatment in service ameliorating conditions incurred before 
enlistment will not be considered service-connected "unless 
the injury is otherwise aggravated by service."  38 C.F.R. § 
3.306 (b)(1) (1998).  

In this case, the veteran has not submitted any medical 
evidence that his current right middle finger condition was 
"otherwise aggravated by his service."  The veteran, as a 
lay person, is not competent to conclude that any current 
right middle finger condition was otherwise aggravated during 
his service.  While the VA examiner in July 1996 did conclude 
that the veteran's right hand injury had existed prior to 
enlistment, he did not opine as to whether this condition was 
otherwise aggravated during service.  Moreover, the veteran 
testified during his hearing that he had not been informed by 
any doctor that his right finger condition had increased in 
severity in service.  Where the determinative issue involves 
a medical determination, competent medical evidence is 
required to fulfill the well-grounded claim requirement.  
Lathan v. Brown, 7 Vet.App.  359 (1995).  Therefore, the 
veteran's claim for service connection for residuals of right 
middle finger surgeries, including scarring, must be denied 
as being not well-grounded.

B.  Service connection for residuals of
left shoulder surgery, including scarring.

The veteran's claim concerning service connection for 
residuals of left shoulder surgery, including scarring, is 
well-grounded within the meaning of 38 U.S.C.A. 
§ 5107 (West 1991).  There is evidence that the veteran 
initially injured his left shoulder in service, which 
required surgery and repeated treatment in service, with 
complaints of "occasional popping" postservice.

Service medical records note that the veteran first sought 
treatment for pain in his left shoulder in April 1992.  He 
was ultimately diagnosed, following arthroscopy and 
additional surgical procedures, as having a left shoulder 
anterior inferior instability.  The veteran's recovery from 
this operation appears to have gone well, though postservice, 
he has complained of pain and occasional popping.  At the 
July 1996 examination for VA purposes, status post-operative 
left shoulder repair with excellent function and scars was 
diagnosed.  X-rays at the time of the examination revealed 
minimal post-operative change at the glenoid and signs of 
chronic rotator cuff disease.  In view of the in-service 
shoulder injury and surgery and the diagnosis of a left 
shoulder condition post-service, the undersigned finds that 
it is at least as likely as not that the left shoulder 
condition diagnosed after service had its onset in service. 

C.  Service connection for headaches

The veteran's claim concerning service connection for 
headaches is well-grounded within the meaning of 38 U.S.C.A. 
§ 5107 (West 1991).  The service dental records contain a 
notation of headaches.  The veteran filed a claim for 
headaches which was dated prior to discharge and received 
soon after discharge.  At initial VA examination postservice, 
the veteran continued to complain of headaches and headaches 
were diagnosed.  The undersigned concludes that the headaches 
diagnosed postservice had their inception in service.

D.  Service connection for a bilateral knee disability 

The veteran's claim concerning service connection for a 
bilateral knee disability is well-grounded within the meaning 
of 38 U.S.C.A. § 5107 (West 1991).  There is evidence that 
the veteran had problems with his knees while still in 
service; there is continuity of symptomatology postservice; 
and there was a diagnosis of a chronic disability of the 
knees soon after service.  While the service medical records 
are negative for complaints or treatment referable to the 
knees, the veteran did complain about his knees on his 
initial claim for service connection which was dated prior to 
service discharge and received soon after.  The presence of 
"very mild chondromalacia" by the VA examiner in July 1996 
establishes that he has a chronic knee disability.  In view 
of the diagnosis of a bilateral knee disability so soon after 
service and the notation of knee complaints on a claims form 
filled out prior to service, the undersigned finds that it is 
at least as likely as not that chondromalacia of the knees 
had their onset in military service.


ORDER

Entitlement to service connection for residuals of right 
middle finger surgeries, including scarring, is denied.

Entitlement to service connection for residuals of left 
shoulder surgery, including scarring, is granted, subject to 
the applicable criteria pertaining to the grant of monetary 
benefits.

Entitlement to service connection for chronic headaches is 
granted.

Entitlement to service connection for a bilateral knee 
disability is granted.




REMAND 

The veteran essentially contends that he is entitled to 
service connection for residuals of jaw surgery and residuals 
of left ankle surgery.

By its August 1996 rating action, the RO, in pertinent part, 
denied service connection for residuals of jaw surgery and 
residuals of left ankle surgery.  However, the veteran did 
not challenge these adverse determinations in his October 
1996 notice of disagreement.  The November 1996 statement of 
the case referenced these claims, but again, in his July 1997 
Form 9, the veteran did not mention either claim.  Yet the 
September 1997 Certification of Appeal referenced both 
claims, along with the other claims listed on the title page 
of this decision.  

While the veteran discussed, in part, the issues of service 
connection for residuals of jaw surgery and residuals of left 
ankle surgery during his May 1998 Board hearing, the question 
arises as to whether a timely notice of disagreement was 
filed concerning the RO's determination on these claims.  
This must be addressed by the RO.

In view of the foregoing, and to afford the veteran due 
process, the case is REMANDED to the RO for the following 
development:

The RO should determine whether a timely 
notice of disagreement was filed 
regarding the issues of service 
connection for residuals of jaw surgery 
and residuals of left ankle surgery.  If 
the determinations regarding the 
timeliness of the notice of disagreement 
are adverse to the veteran, he and his 
representative (if any) should be 
furnished with a Supplemental Statement 
of the Case regarding these issues and 
given a reasonable opportunity to 
respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran need take no action until otherwise notified, but 
he and his representative may furnish additional evidence and 
argument while the case is in remand status.  Colon v. Brown, 
9 Vet. App. 104, 108 (1996); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals





 

- 17 -


- 1 -


